               Case 18-16248-MAM          Doc 205     Filed 10/07/19      Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
                                    www.flsb.uscourts.gov

In re:                                                 Case No. 18-16248-BKC-MAM
                                                       Chapter 7
CHANCE & ANTHEM, LLC,

                  Debtor.
_____________________________________/

               MOTION TO WITHDRAW AS COUNSEL FOR THE DEBTOR

         COMES NOW undersigned counsel and files this Motion to Withdraw as Counsel for the

Debtor, and states:

         1.     Undersigned counsel is a Defendant in an adversary case brought by the Chapter 7

Trustee; Adv. No. 19-01298-MAM.

         2.     As such, undersigned counsel must respond to and defend against the said

adversary complaint.

         3.     As a consequence of the Trustee’s adversary complaint, the interests of

undersigned counsel are adverse to those of the Debtor.

         4.     No prejudice will result as to the Debtor because the Debtor has fulfilled all of its

duties to the Chapter 7 Trustee and its counsel.

         WHEREFORE, undersigned counsel respectfully requests that it be permitted to withdraw

as counsel to the Debtor.


Respectfully submitted,


                                               SISKIND LEGAL

                                               ___/s/ Jeffrey M. Siskind___
                                               Jeffrey M. Siskind, Esquire
               Case 18-16248-MAM          Doc 205      Filed 10/07/19     Page 2 of 3



                                               FBN 138746
                                               3465 Santa Barbara Drive
                                               Wellington, FL 33414
                                               TEL (561) 791-9565
                                               FAX (561) 791-9581
                                               Email: jeffsiskind@msn.com



                                  CERTIFICATE OF SERVICE

          I hereby certify that a true copy of the foregoing has been furnished this 7th day of

October, 2019, via CM/ECF to all persons authorized to receive notices, electronically, as set forth

on the attached Service List and by U.S. Mail, postage prepaid, to all parties listed on the attached

Service List who are not authorized to receive notices, electronically, through the Court’s CM/ECF

system.

                                                ___/s/ Jeffrey M. Siskind___
                                                Jeffrey M. Siskind, Esquire
                                                FBN 138746



                                          SERVICE LIST

Notice will be served via U.S. Mail and/or E-mail upon:

John H. Genovese, Esq. Florida Bar No. 280852 Jesus M. Suarez, Esq. Fla. Bar No. 60086
GENOVESE JOBLOVE & BATTISTA, P.A. 100 S.E. 2nd Street, Suite 4400 Miami, FL 33131
Tel.: (305) 349-2300 Fax.: (305) 349-2310 Via email to jgenovese@gjb-law.com and
jsuarez@gjb-law.com (Counsel to the Chapter 7 Trustee)

Samantha Tesser Haimo, Esq. com Florida Bar No. 148016 7900 Peters Road, Suite B-200 Fort
Lauderdale, FL 33324 (954) 376–5956 - Telephone (954) 206-0188 – Facsimile Via email to
sth@womenatlawfl. (Counsel for Defendants OB Real Estate 1732, LLC, Wellington 3445, LP
and Zokaites Properties, LP)

Jeffrey M. Siskind, individually 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
jeffsiskind@msn.com

Siskind Legal Services c/o Jeffrey M. Siskind, Managing Member 3465 Santa Barbara Drive
Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com
             Case 18-16248-MAM        Doc 205     Filed 10/07/19    Page 3 of 3



Tanya Siskind, individually 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
jeffsiskind@msn.com

Second Siskind Family Trust c/o Tanya Siskind, Trustee 3465 Santa Barbara Drive Wellington,
FL 33414 Via e-mail to jeffsiskind@msn.com

CannaMed Pharmaceuticals, LLC c/o Jeffrey M. Siskind, Managing Member 3465 Santa
Barbara Drive Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com

Sovereign Gaming and Entertainment, LLC c/o Jeffrey M. Siskind, on behalf of William Siskind,
deceased 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com

Florida’s Association of Community Banks and Credit Unions, Incorporated c/o Jeffrey M.
Siskind, President 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
jeffsiskind@msn.com

Sympatico Equine Rescue, Inc. c/o Jeffrey M. Siskind, President 3465 Santa Barbara Drive
Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com

Robert Gibson 1709 22nd Avenue North Lake Worth, Florida 33460 Via e-mail to
intelexigent@gmail.com

Robert Gibson 7369 Palmdale Drive Boynton Beach, Florida 33436 Via e-mail to
intelexigent@gmail.com
